       Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


  BAR K, LLC, et al.,                                  CV 19-06-BU-BMM

               Plaintiffs,

        vs.                                            ORDER ON PLAINTIFF’S
                                                       MOTION FOR PARTIAL
  UNITED STATES OF AMERICA, et
                                                       SUMMARY JUDGMENT
  al,
                                                       (DOC. 117).
               Defendants.


BACKGROUND.

      Plaintiffs Bar K Ranch, LLC, Michael Walsh, Fred Walsh, and Eileen White

(collectively “Plaintiffs”) filed an Amended Complaint for declaratory, injunctive,

and equitable relief, seeking clarification on several public and private rights-of-way

over roads in Madison County, Montana. Doc. 23. Defendant Montana Department

of Natural Resources and Conservation (“DNRC”) filed a Motion for Partial

Summary Judgment. Doc. 117. The Court held a hearing on February 22, 2021.

Doc. 167.

DNRC’s ARGUMENT (Doc. 118).

      DNRC asks the Court to declare that no legally cognizable interest exists in

S36, T8S, R1W that can be construed as a county right-of-way running north and

south along the Lower Road. Doc. 118 at 7. DNRC argues that after Montana took
                                          1
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 2 of 13



title to S36, T8S, R1W in 1889, Madison County could obtain a county right-of-way

in S36, T8S, R1W from the State Land Board only in exchange for full market value

of the county right-of-way. Id. at 12. DNRC notes that Madison County built the

Lower Road through S36, T8S, R1W in approximately 1915 and that the record

contains no evidence that Madison County obtained a right-of-way from the State

Land Board. Id. at 13.

PLAINTIFFS’ RESPONSE (Doc. 158).

      As an initial matter, Plaintiffs argue that DNRC already has stipulated to the

status of the Lower Road as a county road. Doc. 158 at 7 (citing Doc. 43 at 5).

Plaintiffs also argue that Plaintiffs’ claims regarding the status of the Lower Road

through S36, T8S, R1W present triable issues. Id. at 11. Plaintiffs assert that

Montana law no longer requires Madison County to adhere strictly to the legal

requirements necessary to establish a county road. Id. at 12. Plaintiffs claim the

record reflects sufficient intent by Madison County to obtain a right-of-way

necessary to establish a county road under the more lenient Reid/Garrison doctrine.

Id. at 12−15.

LEGAL STANDARD.

      The Court will grant summary judgment if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the

                                         2
       Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 3 of 13



outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute as to a material fact proves genuine if there exists sufficient evidence for a

reasonable jury to return a verdict for the nonmoving party. Id. at 248.

ANALYSIS.

       Mootness.

       As an initial matter, the Court’s order (Doc. 175) denying Plaintiffs’ Motion

for Partial Summary Judgment (Doc. 80) likely moots DNRC’s Motion for Partial

Summary Judgment (Doc. 117). The road abandonment proceedings addressed in

the Court’s order (Doc. 175) included the entire portion of the Lower Road running

north and south through S36, T8S, R1W. The current status of the Lower Road

through S36, T8W, R1W became irrelevant once Madison County properly

abandoned it in 1969. The Court will address, nonetheless, the parties’ arguments

regarding the creation and status of the Lower Road running north and south through

S36, T8W, R1W in case its status becomes disputed during the course of this

litigation.

       The Stipulation.

       Plaintiffs argue that DNRC has stipulated already to one or more of the issues

being argued in the parties’ various motions for partial summary judgment. Doc. 158

at 7−10. Plaintiffs rely on the following stipulation:

       18. Certain other portions of the 1888 county road encompassing the
       Lower Road were abandoned over the years, including a portion of the
                                          3
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 4 of 13



      road on the Bar K Ranch itself in 1964, and another portion, further to
      the north across the Bar Seven Ranch in approximately 1977.

Doc. 43 at 5.

      The Court remains confused as to exactly which issues Plaintiffs believe that

the parties have agreed in Stipulation 18. Stipulations 15−17 relate to the 1969 road

abandonment proceeding at issue in Plaintiffs’ Motion for Partial Summary

Judgment (Doc. 80). Id. The Court views Stipulation 18 as an acknowledgment

between the parties that the 1969 road abandonment proceeding did not constitute

the only abandonment proceedings related to the Lower Road.

      Plaintiffs appear to argue that Defendants concede that all portions of the

Lower Road constitute county roads because Stipulation 18 uses the phrase “the

1888 county road encompassing the Lower Road.” Plaintiffs appear to argue,

alternatively, that the phrase “the 1888 county road encompassing the Lower Road”

indicates that Defendants conceded that the road at issue in DNRC’s Motion for

Partial Summary Judgment (Doc. 117) was built in 1888 (i.e., before the State took

title to S36, T8S, R1W). The Court finds neither argument persuasive.

      Factual stipulations represent formal concessions that have the effect of

withdrawing a fact from dispute and dispensing wholly with the need for proof of

that fact. Christian Legal Society v. Martinez, 561 U.S. 661, 677−78 (2019) (internal

quotations omitted). Stipulations serve to narrow the scope of a dispute and to

relieve the parties of the burden of producing evidence to prove a fact on which
                                         4
       Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 5 of 13



everyone already agrees. Id. Stipulations are not meant to allow parties to trap other

parties through stacked inferences and industrious logical reasoning. Stipulation 18

contains confusing and ambiguous wording. The Court would prefer to allow the

parties to withdraw the disputed Stipulation 18 rather than bind a party to such a

stipulation.

      As of now, the Court views Stipulation 18 as an acknowledgment between the

parties that road abandonment proceedings had taken place for at least two portions

of the Lower Road other than the 1969 road abandonment proceeding addressed in

Plaintiffs’ Motion for Partial Summary Judgment (Doc. 80): one on the Bar K Ranch

in 1964 and one on the Bar Seven Ranch in 1977. Stipulation 18, as the Court views

it, contains no concessions relevant to DNRC’s Motion for Partial Summary

Judgment (Doc. 117).

      R.S. 2477.

      The Court agrees with DNRC that no county right-of-way was created in S36,

T8S, R1W pursuant to R.S. 2477. See Doc. 118 at 10−14. As one part of its efforts

to encourage settlement of the American West, Congress included in the 1866 Lode

Mining Act an open-ended and self-executing offer to provide public rights-of-way

for the construction of public highways, commonly known as R.S. 2477, across the

public domain. Doc. 94 at 12. R.S. 2477 expressly provides: “[t]he right of way for

the construction of highways over public lands, not reserved for public uses, is

                                          5
         Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 6 of 13



hereby granted.” The public accepted the offer when the public established a public

highway across the public domain or across public lands in accordance with the law

of the state. Our Ladies of the Rockies, Inc. v. Peterson, 181 P.3d 631, 662 (Mont.

2008).

      Roads built on lands that previously had been withdrawn from the public

domain are not eligible for application of R.S. 2477. Humboldt County v. U.S., 684

F.2d 1276, 1281 (9th Cir.). For example, roads built on National Forest lands,

previously removed from the public domain, do not result in a right-of-way under

R.S. 2477 because the federal government has reserved those lands for a particular

purpose. Doc. 174 at 3.

      Under the Act of February 22, 1889 (“the Enabling Act”), ch. 180, 25 Stat.

676 (1889), the federal government granted Montana title to the sixteenth and thirty-

sixth sections of each township in Montana “for the support of common schools.”

Montanans for Responsible Use of Sch. Trust v. State ex rel. Bd. of Land Comm’rs,

989 P.2d 800 (Mont. 1999). This transfer of ownership withdrew the sixteenth and

thirty-sixth section of each township in Montana from application of R.S. 2477

because the land was reserved “for the support of common schools.” R.S. 2477 does

not apply, therefore, to roads in S36, T8S, R1W built after Montana took title in

1889. The parties in this case appear to agree, and the record confirms, that Madison

County built the portion of the Lower Road running north and south through S36,

                                         6
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 7 of 13



T8S, R1W in approximately 1915. R.S. 2477 cannot provide Madison County with

a lawful right-of-way. Humboldt County, 684 F.2d at 1281.

      The Curative Statute.

      The Court also agrees with DNRC that the curative statute cannot provide a

basis for establishing a county right-of-way for the portion of the Lower Road

running north and south through S36, T8S, R1W. The Montana Legislature first

enacted the curative statute as § 2600 of the 1895 Political Code. Smith v. Russell,

80 P.3d 431, 434 (Mont. 2003). The curative statute provides as follows:

      All highways, roads, streets, alleys, courts, places and bridges laid out
      or erected by the public or now traveled or used by the public . . . are
      public highways.

See Barnard Realty Co. v. City of Butte, 136 P. 1064, 1067 (Mont. 1913).

      The curative statute seeks to cure procedural irregularities in the establishment

of public road rights-of-way. Id. The Montana Supreme Court has limited the scope

of the curative statute over the years. In Barnard Realty Co., the Montana Supreme

Court determined that the curative statute applies only to the following: (1) roads

established by the public authorities; (2) roads recognized by the public authorities

in conjunction with public use; and, (3) roads established through prescription or

adverse use. Id. (citing State v. Auchard¸ 55 P. 361, 362 (Mont. 1898)). The Land

Board, not Madison County, serves as the “public authority” when considering

public roads on state trust lands. Art. X, Sec. 4, Mont. Const.

                                          7
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 8 of 13



      The Montana Constitution tasks the Land Board with the administration of

Montana trust lands. Art. X, Sec. 11. The Montana Constitution provides:

      Public land trust, disposition. (1) All lands of the state that have been
      or may be granted by congress, or acquired by gift or grant or devise
      from any person or corporation, shall be public lands of the state. They
      shall be held in trust for the people, to be disposed of as hereafter
      provided, for the respective purposes for which they have been or may
      be granted, donated or devised.

      (2) No such land or any estate or interest therein shall ever be disposed
      of except in pursuance of general laws providing for such disposition,
      or until the full market value of the estate or interest disposed of, to be
      ascertained in such manner as may be provided by law, has been paid
      or safely secured to the state.

      (3) No land which the state holds by grant from the United States which
      prescribes the manner of disposal and minimum price shall be disposed
      of except in the manner and for at least the price prescribed without the
      consent of the United States.

Art. X, Sec. 11, Mont. Const. (emphasis added).

      The Montana Constitution mandates clearly that the Land Board shall

maintain and administer Montana trust lands in trust for the public, and that no

interest in Montana trust lands can be sold, given, or exchanged for anything less

than the interest’s full market value. Id. The Montana Constitution does not provide

Madison County with jurisdiction to buy, sell, improve, or alter Montana trust lands

without first receiving an interest from the Land Board. See id.

      As a preliminary matter, Montana trust lands are not subject to prescription or

adverse possession. State ex rel. Galen v. Dist. Court in and for Sanders Cnty. 112

                                          8
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 9 of 13



P. 706, 707 (Mont. 1910). The record further fails to satisfy the other two Barnard

scenarios. See Barnard Realty Co., 136 P. at 1067. The records contains no

indication that the Land Board established, recognized, or knew of the Lower Road

running north and south through S36, T8S, R1W. See Barnard Realty Co., 136 P.

at 1067. The Land Board apparently knew that Madison County sought to construct

a county road through S36, T8S, R1W as Madison County filed an application in

approximately 1915 for a public right-of-way across S36, T8S, R1W. The record

contains no evidence that Madison County carried its application to completion with

the issuance of a right-of-way by the Land Board. It appears instead that Madison

County simply abandoned its application and built the road without a right-of-way.

Building a road across S36, T8S, R1W without a right-of-way from the Land Board

violates the legal requirements set out in the Montana Constitution. Art. X, Sec. 11.

Without any recognition or authorization from the Land Board, the public authority

tasked with administrating state trust lands, the curative statute cannot serve to

remedy this legal defect. See Barnard Realty Co., 136 P. at 1067.

      The Court would be more inclined to apply the curative statute in a Montana

trust land case where the Land Board had granted a party a right-of-way and, after

the party constructed the road, a dispute arose regarding procedural details. These

details could include, for example, the route of the road departing from the agreed

right-of-way or the value exchanged ultimately differing from fair market value. In

                                         9
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 10 of 13



such cases, the public authority (i.e., the Land Board) authorized the right-of-way,

but the process by which the road was constructed contained irregularity rather than

blatant legal deficiencies.

      The Montana Supreme Court has interpreted the curative statute consistently

with this understanding, concluding the curative statute served as “a remedial statute,

curing irregularities, but not supplying jurisdiction, where none was acquired, in the

creation of the roads, and as recognizing the existence of highways by prescription

when they had been used or traveled by the people generally for the period named

in the statues of limitation.” Auchard, 55 P. 361, 362 (Mont. 1898) (emphasis

added).

      Auchard makes clear that the curative statute, in order to cure procedural

irregularities, requires that the road at issue to be built by a party with public

authority or jurisdiction to construct the road in the first place. 55 P. 361, 361 (Mont.

1898).    At a minimum, the curative statute requires the public authority, in

conjunction with public use, to recognize the road at issue. Barnard Realty Co. v.

City of Butte, 136 P. at 1067. The Land Board represents the public authority with

the ability to recognize a road in state trust lands. Art. X, Sec. 4, Mont. Const. The

curative statute cannot serve to “supply jurisdiction” when a party otherwise would

be without legal authority to construct a road. Id.




                                           10
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 11 of 13



      In this case, the curative statute does not allow the Court to ignore a clear

constitutional mandate that Madison County first obtain a right-of-way in S36, T8S,

R1W from the Land Board before constructing the county road. Auchard makes

clear that one cannot simply build roads wherever one chooses and then rely on the

curative statute later to remedy any legal or jurisdictional defects. The curative

statute cures procedural defects. Barnard, 136 P. at 1067. The curative statute does

not supply jurisdiction. Auchard, 55 P. at 361. Ultimately, Madison County lacked

any legal authority to build a road through S36, T8S, R1W. As a result, the curative

statute cannot provide a basis for establishing a county right-of-way for the portion

of the Lower Road running north and South over S36, T8S, R1W.

      Equitable Estoppel.

      Plaintiffs argue that the doctrine of equitable estoppel should defeat DNRC’s

Motion for Partial Summary Judgment. Doc. 158 at 19−26. The Court disagrees.

The Montana Supreme Court has made clear that it would look with disfavor upon

the application of the doctrine of equitable estoppel to governmental entities.

Chennault v. Sager, 610 P.2d 173, 176 (Mont. 1980). Courts should apply the

doctrine only in exceptional circumstances or in cases of manifest injustice. Id. This

reluctance to apply equitable estoppel to government entities arise from public

policy considerations. Id. at 175−76. These public policy considerations include

the burden that application of the doctrine would levy on the State to monitor closely

                                         11
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 12 of 13



all the remote public lands over which the State possesses an interest. The State

maintains millions of acres of public lands and thousands of miles of public roads.

      Nothing in the record amounts to “exceptional circumstances” or a “manifest

injustice.” See Chennault, 610 P.2d at 176. Madison County knew the constitutional

requirements to obtain a county right-of-way through S36, T8S, R1W. In fact,

Madison County submitted in an application to the State Land Board in 1914-1915

for an interest in S36, T8S, R1W. Doc. 158 at 16. The record does not make clear

why exactly Madison County failed to carry its application to fruition. The record

does indicate that, sometime after Madison County initiated its application, Madison

County went ahead nonetheless and constructed a road running north and south

through S36, T8S, R1W. The only exceptional circumstance in the record is that

Madison County constructed a road in apparent disregard to known constitutional

and legal requirements. The fact that Madison County deprived the public for

decades of the full market value of its intrusion onto S36, T8S, R1W appears to be

the only manifest injustice in the record.

CONCLUSION.

      The record contains undisputed material facts sufficient to grant summary

judgment in favor of DNRC. See Fed. R. Civ. P 56(a). Madison County possesses

no legally cognizable interest that can be construed as a county right-of-way along

the portion of the Lower Road running north and south through S36, T8S, R1W.

                                             12
      Case 2:19-cv-00006-BMM Document 179 Filed 07/24/21 Page 13 of 13



R.S. 2477 does not operate to provide such a right-of-way because the State took

title of S36, T8S, R1W in 18889 before Madison County constructed the Lower

Road through S36, T8S, R1W after 1915. The curative statute also does not operate

to provide such a right-of-way because it cannot supersede the constitutional

requirement that the State receive full market value for any interest in S36, T8S,

R1W. Madison County did not provide full market value for a right-of-way for the

Lower Road running north-south through S36, T8S, R1W.

      IT IS HEREBY ORDERED THAT:

   1. DNRC’s Motion for Partial Summary Judgment (Doc. 117) is GRANTED.

   2. There exists no cognizable county right-of-way running north and south

      through S36, T8S, R1W.

      Dated the 23rd day of July, 2021.




                                          13
